                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 SOUTHERN DMSION
                                 No. 7:18-CV-00058-RJ

JOHN DALE COFFEE,                                )
                                                 )
                        Plaintift                )
                                                 )
                        V.                       )       ORDER FOR PAYMENT OF
                                                 )       ATTORNEY FEES UNDER THE
ANDREW SAUL,                                     )       EQUAL ACCESS TO JUSTICE ACT
Commissioner of Social Security,                 )
                                                 )
                                                 )
                        Defendant.               )
- - - -- - - - --                                )



        Upon stipulation and agreement of the parties, it is ORDERED that Defendant pay to

Plaintiff $3 ,015 .00 in attorney' s fees, in full satisfaction of any and all claims arising under the

Equal Access to Justice Act, 28 U.S .C. § 2412 . If the award to Plaintiff is not subject to the

Treasury Offiet Program, payment will be made by check payable to Plaintiffs counsei Michael

Gillespie of The Law Offices ofJames B. Gillespie, Jr. PLLC , and mailed to his office at 415

Chestnut Street, Wilmington, NC 28401 , in accordance with Plaintiff's assignment to his

attorney of his right to payment of attorney' s fees under the Equal Access to Justice Act.

        SO ORDERED this 27th day of June, 2019




                                                 Rolfs~
                                                 United States Magistrate Judge
